Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the response filed 10/29/2021, the following occurred:  Claims 1, 9 and 15 were amended.  Claim 10 was canceled.  Claim 21 was newly added.
Claims 1-9 and 1-21 are allowed.

Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance:  The primary reasons for the allowance of claims 1-9 and 1-21 are the inclusion of the limitation in the claims, a distributed computing system for automatically generating telemedicine clinics, comprising; a provider identification system to identify a provider; a payer identification system to identify multiple payers associated with the provider; and a telemedicine clinic generation system to automatically create: a unique provider telemedicine clinic for each of the identified multiple payers such that the provider has multiple provider telemedicine clinics, wherein each provider telemedicine clinic allows customers associated with each respective payer to receive at least telemedicine consultations from the provider; and a unified telemedicine portal that can be accessed by the provider to at provide at least telemedicine consultations to each customer via any one of the unique provider telemedicine clinics.  The closest prior art (Haq, Prodanovich) describe providing a virtual clinic to establish communications between a patient and a specialist (e.g. a physician) to facilitate diagnosis, as well as providing a portal to patients and physicians, that streamlines patient visits, documentation and care to provide more complete medical documentation.  However, the prior art does not disclose, in combination, the above highlighted features, particularly automatically generating multiple telemedicine clinics for each identified multiple payer for each provider, when combined with the other recited features.  This along with further limitations set forth by the claims render the application allowable over the prior art of record.

The most remarkable prior art of record is as follows:
Haq:  U.S. Patent Application Publication U.S. 2008/0275311 A1
Prodanovich:  U.S. Patent Application Publication U.S. 2012/0197660 A1
Clements et al.:  U.S. Patent U.S. 7,912,733 B2
Macoviak:  WIPO Publication WO 2012/148780 A2
Frommer, Telemedicine: The Next Generation Is Here, Jan 1, 2000, Proceedings Academia/Industry Working Conference on Research Challenges '00. Next Generation Enterprises: Virtual Organizations and Mobile/Pervasive Technologies. AIWORC'00. (Cat. No.PR00628), (Page(s): 197-203), doi:  10.1109/AIWORC.2000.84329
C. E. Koop et al., "Future delivery of health care: Cybercare," in IEEE Engineering in Medicine and Biology Magazine, vol. 27, no. 6, pp. 29-38, November-December 2008, doi: 10.1109/MEMB.2008.929888.
Howard, Are Virtual Care Clinics The Wave Of The Future?, Aug. 17, 2016, U.S. News, https://www.usnews.com/news/articles/2016-08-17/are-virtual-are-clinics-the-wave-of-the-future, Pages 1-8

  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ELAINE GORT can be reached on 571.272.6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686